 

Exhibit 10.1

 

ARNO THERAPEUTICS, INC.

 

AMENDMENT NO. 1 TO

2016 EQUITY INCENTIVE PLAN

 

This Amendment No. 1 (this “Amendment”) to the Arno Therapeutics, Inc. 2016
Equity Incentive Plan (the “Plan”) is made as of April 7, 2016 (the “Effective
Date”) by Arno Therapeutics, Inc., a Delaware corporation (the “Company”).
Capitalized terms used herein and not otherwise defined shall have the meaning
given to them in the Plan.

 

The Plan is hereby amended as follows:

 

1.          Section 6(c) of the Plan shall be deleted in its entirety and
replaced with the following in lieu thereof:

 

“(c)          Annual Award Limits. Unless and until the Administrator determines
that an Award to a Covered Employee shall not be Performance-Based Compensation,
the following limits (each, an “Annual Award Limit,” and collectively, “Annual
Award Limits”) shall apply to grants of such Awards under the Plan:

 

(i)          Options and Stock Appreciation Rights. The maximum number of shares
of Common Stock subject to Options granted and shares of Common Stock subject to
Stock Appreciation Rights granted in any one calendar year to any one
Participant shall be, in the aggregate, 4,000,000 shares, subject to adjustment
as provided in Section 15.

 

(ii)         Restricted Stock Awards and Restricted Stock Units. The maximum
grant with respect Restricted Stock Awards and Restricted Stock Units in any one
calendar year to any one Participant shall be, in the aggregate, 4,000,000
shares, subject to adjustment as provided in Section 15.

 

(iii)        Performance Awards. To the extent payable in or measured by the
value of shares of Stock, in no event shall a Participant be granted Performance
Awards during any fiscal year of the Company covering in the aggregate more than
4,000,000 shares, subject to adjustment as provided in Section 15. To the extent
payable in cash, in no event shall a Participant be granted Performance Awards
during any fiscal year of the Company covering in the aggregate more than
4,000,000.”

 

2.          Except as otherwise explicitly set forth in this Amendment, all
provisions of the Plan shall remain in full force and effect.

 

To record the adoption of the Amendment as set forth herein, Arno Therapeutics,
Inc. has caused its duly authorized officer to execute the same as of the
Effective Date.

 

  ARNO THERAPEUTICS, INC.               By /s/ Alexander Zukiwski     Alexander
Zukiwski     Chief Executive Officer

 

 

 